DETAILED ACTION
Application 16/646059, “SEPARATOR FOR LITHIUM-SULFUR BATTERIES AND LITHIUM-SULFUR BATTERY COMPRISING THE SAME”, is the national stage entry of a PCT application filed on 10/23/18 and claims priority from a foreign application filed on 10/25/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/26/22.  

Response to Arguments
Applicant’s arguments filed on 7/26/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Although Kishii teaches lithium substitution of polycarboxylic acid, there are significant differences between the present invention and the disclosure of Kishii, such as: difference in number of layers of a porous film, intended use of the porous film, and additional constituents present in the film, making the teachings unsuitable for combination as described in the art rejections.  In response, Kishii is not relied on to teach a positive electrode or an entire component, but is instead is merely relied on to teach that when a lithium doped polymer is used in an electricity storage device [e.g. a battery], lithium should be substituted for 40-100% of carboxyl groups of the polymer, with higher substitution approaching 100% preferable, in order to facilitate desirable performance in the electricity storage device (paragraph [0047-0048]).  This teaching is found to be relevant regardless of the particular implementation of the lithium substituted polymer taught by Kishii.  As described in MPEP 2123, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  In this case, other references teach a multi-layer separator and teach the use of a lithium doped polymer therein, but do not teach a preferred lithium substitution percentage, creating a deficiency with respect to the claimed invention.  Even if Kishii intends to use the lithium doped polymer as a positive electrode or in a single layer article in contrast to the claimed invention, the skilled artisan would still gain from Kishii a desirable substitution percentage to facilitate desirable performance, so as to address the deficiency.  Thus, the teaching of Kishii is found to be relevant and combinable with the other cited art, notwithstanding the difference in the use of the lithium substituted polymer in the battery taught by Kishii compared to the claimed invnetion.    
Applicant again argues that in Kishii an electrically conductive polymer is included in the layer in addition to the lithium substituted polymer, thereby creating a different combined effect than is facilitated by the claimed invention.  In response, again, Kishii is merely relied on to teach a desirable lithium substitution percentage to cure a deficiency of the previously cited art which does teach other structural elements of the claimed invention.  The difference in intended use of the lithium substituted polymer within the battery does not tend to suggest that the same lithium substitution percentage would not be useful in the intended use suggested by the Son or Huang references.
Since Cao and Kishii contain water-soluble polymers other than those containing carboxylic acid, even if Cao and Kishii were substituted at the level suggested by Kishii, the overall lithium substitution ratio will be significantly lower than that of the present invention.  In response, the amount of lithium substitution in claim 1 is presented relative to the amount of carboxylic groups.  Therefore, adding additional polymers which do not contain carboxylic groups would not affect the lithium substitution ratio relative to carboxylic groups.  Moreover, the lithium substitution percentage of the claimed invention appears to be only relevant to the “lithium-substituted water-soluble polymer” of the second coating layer; therefore, additional polymers present in the separator which are not the lithium-substituted water-soluble polymer do not appear to be in any way linked with the claimed substitution percentage.
Examples 1-3 of the present specification provide evidence indicative of the significance of the amount of lithium substitution so as to weigh against the prima facie case of obviousness.  In response, to be of probative value, evidence of criticality should be commensurate in scope with the claimed invention (MPEP 716.02(d)).  In this case, with respect to the lithium substitution percentage, the evidence of Examples 1-3 does not appear to be commensurate in scope with the claimed invention.  For example, the COOH to lithium ratio of the examples is 1:1, 1:0.5 and 1:2, which is not coextensive with the claimed range of “at least 50%” of hydrogen is substituted with lithium.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cao (CN 104051691), Son (US 2016/0233475), Huang (US 2019/0051939) and Kishii (US 2015/0318549).
Regarding claim 1, 3 and 4, Cao teaches a separator comprising: a separator substrate (“diaphragm”, abstract; “barrier film, membrane”, T009]); a first coating layer on at least one surface of the separator substrate (the dopamine solution application of T024 provides the first coating layer), said first coating layer comprising a polydopamine (“poly-dopamine modified diaphragm”, T024); and a second coating layer on the first coating layer (“slurry” of T024 provides the second coating layer when coated on the poly-dopamine modified diaphragm).
Cao does not appear to teach the separator being a separator “for lithium sulfur batteries”; however, this recitation is found to be a non-limiting statement of intended use contained in the preamble and is therefore not required (MPEP 2111.02 II).

Cao further teaches that the material for forming the second coating layer may comprise a water soluble polymer such as polyacrylic acid or poly methacrylic acid (T024), but does not expressly teach the polymer being lithium substituted polyacrylic acid.  
In the battery art, Son teaches that a separator may be provided with a lithium ion conductive layer (paragraph [0011]) and the lithium ion conductive compound may be provided by substituting lithium cations for hydrogen cations of a carboxyl group comprising polymer [such as polyacrylic acid] in order to facilitate the lithium conductivity (paragraph [0050]).
In the battery art, Huang teaches that poly(lithium acrylate) polymers may function as solid electrolyte (paragraph [0007]) and provide an enriched lithium environment desirable mechanical and ionic conductivity values (paragraph [0030, 0027]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a lithium substituted polyacrylic acid in place of the polyacrylic acid of Cao for the benefit of providing improved mechanical or lithium ionic properties to the layer as taught by Son and/or Huang.  Accordingly, the “wherein the water-soluble polymer is formed through polymerization of a monomer containing one or more carboxyl groups, and the water-soluble polymer contains the carboxyl groups” is found to be obvious, noting that the “formed through polymerization” language is a product-by-process limitation and the claim is only limited by recited or implied structure.  

As to the 7/26/22 amendment and claim 4, the previously cited art teaches lithium substituted carboxylic acid, but is silent as to at least 50%, or more narrowly at least 70% as in claim 4, of hydrogen present in the carboxylic groups of the water-soluble polymer is substituted with lithium.
In the battery art, Kishii teaches that lithium substitute polycarboxylic acid should be substituted at at least 40%, preferably 100% (paragraph [0048]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute at least 50%, or more narrowly at least 70%, of the hydrogen with lithium for the purpose of ensuring that enough lithium is substituted so as to achieve the known improvements associated with lithium substitution.  The range suggested by the prior art [40% to 100% with preferability for close to 100%], overlaps the claimed range [at least 50% or more narrowly at least 70%]; therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05.


Regarding claim 5 and 6, the cited art remains as applied to claim 1.  Cao does not appear to teach wherein the first and second coating layers have a thickness of 0.1 to 100 [Symbol font/0x6D]m. 
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, no unexpected criticality appears to be associated with the claimed thick ranges; therefore, the claiming of thickness of the first and second coating layers is not found to patentably distinguish the claimed invention from the prior art. 
Moreover, Son further teaches that thickness of his first and second separator coating layers should be between 1 and 100 [Symbol font/0x6D]m for the benefit of reducing internal resistance of the battery (paragraph [0139]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the separator coating layers of Cao at the same thickness of 1 to 100 [Symbol font/0x6D]m for the benefit of reducing internal resistance of the battery.  


Regarding claim 7-9, Cao, Son and Huang teach the separator of claim 1 as previously described.  Cao further teaches a method of manufacturing a separator comprising: 
(1) mixing dopamine and a solvent to prepare a first composition (“dopamine solution”, paragraph T024); 
(2) coating a separator substrate with the first composition to form a first coating layer (the “poly-dopamine modified diaphragm” of T024 is coated, implying a coating step); 
(3) providing a second composition comprising a water-soluble polymer (“mixture of 0.5g polyvinyl alcohol, 1.0g polyacrylic acid and 0.5g polymethylacrylic acid, add 50g water”, paragraph T024); and 
(4) coating the first coating layer with the second composition to form a second coating layer (the coating of the “slurry” of paragraph T024 provides the second coating step), wherein in step (1), the dopamine in the solvent self-polymerizes to form a polydopamine (the transition from “dopamine” to “poly-dopamine” implies the self-polymerization).

In the rejection of claim 1, the separator is taught to comprise a lithium substituted polyacrylic acid; however, Cao does not expressly teach that the second composition is formed by mixing a water-soluble polymer and a lithium precursor among the named species.  
In the battery art, Huang teaches that the lithium substituted polyacrylic acid may be provided by mixing a water-soluble polymer such as carboxyl comprising acrylic acid and the inorganic compound LiOH as a lithium precursor (e.g. paragraph [0093]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the second composition with a water-soluble polymer such as carboxyl comprising acrylic acid and the inorganic compound LiOH as a lithium so that the second composition may provide the desired lithium substituted polyacrylic acid as taught by Huang.

Regarding claim 10, the cited art remains as applied to claim 7.  As to the concentration requirements of claim 10, Huang further teaches an exemplary 0.95 molar ratio of LiOH to acrylic acid (paragraph [0093]), appearing to lie within or the claimed range.  Moreover, it has been held that generally “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (MPEP 2144.04 IIA).  In this case, there is no evidence of record tending to demonstrate that the lithium precursor concentration of claim 10 provides substantially different effect than that presumed by use of the lithium substituted polyacrylic acid of the prior art as discussed above; therefore, the claimed concentration does not overcome the prima facie obviousness against the patentability of claimed invention.  


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cao (CN CN 104051691), Son (US 2016/0233475), Huang (US 2019/0051939), Kishii (US 2015/0318549) and Kim (US 2005/0175903).
Regarding claim 11, the combination of Cao, Son and Huang teaches or suggests the separator of claim 1 as previously described, but Cao does not expressly teach the separator used to produce a lithium-sulfur battery.
In the battery art, Kim teaches a lithium sulfur battery comprising a positive electrode, a negative electrode, an electrolyte solution, and a separator interposed between the positive and negative electrode (paragraphs [0050-0054]). Kim further teaches that any separator commonly used in lithium batteries may be used as the separator of the lithium sulfur battery (paragraph [0057]), but does not appear to teach the separator being a separator as described in the rejection of claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of invention to form a lithium sulfur battery from the components named in claim 11 which are taught by Kim and the separator of claim 1 which is taught by the previously cited art, because Kim teaches that any commonly used lithium battery separator may be used as the separator of a lithium sulfur battery.  As described in MPEP 2141 III a prima facie case of obviousness exists for combining prior art elements according to known methods to yield predictable results, thus the described combination is found to be prima facie obvious absent a showing of unexpected results.
Additionally, it is noted that Cao teaches his inventive separator has desirable mechanical properties and liquid [electrolyte] interaction (paragraph [T009]); therefore a motivation to use the Cao separator to provide an improved lithium sulfur battery under a TSM rationale for obviousness also exists.  

Regarding claim 12, the cited art remains as applied to claim 11.  Cao further teaches the first and second coatings formed on one surface of the separator substrate (paragraph T024 suggests applying the second coating onto the first coating, thereby providing the claimed structure). 
Claim 12 further requires that the second coating of the separator faces the negative electrode which is not expressly taught by Cao.  
However, Cao paragraph T024 states that the slurry of the second coating layer is “coated on” the pre-coated substrate, which may imply that both sides of the separator are coated by the second layer, meaning that the second coating layer would face both the negative and positive electrodes, thereby reading on the claimed feature.  
Alternatively, the second coating layer is coated on only one side of the separator.  In this case, only two possibilities for alignment of the separator exist; positioning the second coating adjacent to the positive electrode and positioning the second coating adjacent to the negative electrode.  Since only two possibilities exist, it would have been obvious to try each alternative to determine if one or both provide a suitable or desirable battery embodiment.  As described in MPEP 2141 III, a prima facie case of obviousness under an “obvious to try” rationale exists when choosing from a finite number of predictable solutions with reasonable expectation of success [generation of a functional lithium Sulphur battery in this case].


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Jeon (US 2015/0004475) -teaches dopamine as a binder in the battery art.
Oh (US 2019/0074516) -teaches lithium substituted polyacrylic acid benefits such as improved adhesion strength for electrode materials.
Zhao (US 2018/0226624) -teaches dopamine grown in situ on a separator in the battery art.
Roumi (US 2016/0013463) -teaches that polydopamine facilitates lithium ion transport


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005. The examiner can normally be reached Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723